DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhrmann et al. (2005/0174164) in view of Ishizu et al. (2016/0293232) and Kronmueller (2014/0184180).Regarding claim 2, Fuhrmann et al. teach in figure 2 and related text a storage device comprising: 
a temperature sensor 20; 
a driver circuit 400a; and 
a memory cell array comprising a memory cell 500, 

wherein the memory cell 500 comprises a transistor AT and a capacitor SC, 
wherein one of a source and a drain of the transistor AT is electrically connected to one electrode of the capacitor SC, 
wherein the transistor comprises a semiconductor in a channel formation region, 
wherein the driver circuit 400a is electrically connected to the gate ST of the transistor AT through a word line (see paragraph [0039]),
wherein the driver circuit 400a is configured to drive a gate of the transistor, and 
wherein the driver circuit 400a outputs a potential corresponding to the temperature data to the gate in a period during which the memory cell retains data (inherently therein).

Fuhrmann et al. do not teach using a memory cell array, wherein the transistor comprises a metal oxide and wherein the transistor comprises a first gate and a second gate overlapping each other with a semiconductor layer there-between,
Ishizu et al. teach in paragraphs [0004]-[0005] using a memory cell array.
Ishizu et al. further teach in related text using transistor comprises a metal oxide 432 (see e.g. paragraph [0261]).
Ishizu et al. also teach in figure 26B and related text a transistor structure comprises a first gate (of transistor 400f) and a second gate 488 overlapping each other with a semiconductor layer 482 there-between,

In the combined device, the driver circuit is electrically connected to the second gate of the transistor through a word line.

Regarding claim 4, Fuhrmann et al. and Ishizu et al. teach substantially the entire claimed structure, as applied to claim 2 above, including the driver circuit is configured to output a first potential or a second potential to a gate of the transistor, and wherein the driver circuit outputs the second potential to the gate in a period during which the memory cell retains data, and wherein the second potential changes depending on the temperature data (inherently therein).

Regarding claim 13, in the combined device, the driver circuit is configured to output a third potential or a fourth potential to the second gate of the transistor, wherein the first .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/19/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800